                   Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 1 of 31




 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4                                   WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 5

 6        MARY K. TOLLEFSON                                       No. 20-CV-00297-JLR

 7                    Plaintiff,                                  PLAINTIFF MARY K. TOLLEFSON’S
                                                                  SECOND AMENDED
 8                    vs.                                         COMPLAINT FOR DAMAGES

 9        AURORA FINANCIAL GROUP, INC.,
          FREEDOM MORTGAGE CORP., AND                             Jury Demanded
10        MCCARTHY & HOLTHUS LLP.,

11                    Defendants.

12
                                              I.      INTRODUCTION
13
       Plaintiff Mary Tollefson, by and through her attorney, Arthur Ortiz, hereby files her third amended
14
     complaint pursuant to the orders found at Dkt. Nos. 30 and 40, and LCR 15. The slander of title
15
     claims against Aurora and Freedom are withdrawn based on Aurora’s full reconveyance of the
16
     duplicate deed of trust recorded in error on April 21, 2020. Exhibit A (a true and correct copy of
17
     Aurora’s recorded full reconveyance.) This amended complaint, and its recaption, also reflects the
18
     fact that the property was sold September 22, 2020 and the judicial foreclosure lawsuit against Ms.
19
     Tollefson was dismissed. Dkt. No. 39. Ms. Tollefson’s remaining claims seek to recover compensation
20
     for actual damages such as loss of equity (post-sale), prolonged negative credit rating impact,
21
     statutory damages, emotional distress, and attorney fees and costs.
22

23
        PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                      ARTHUR E. ORTIZ, ATTORNEY
24      Page - 1                                                          6015 CALIFORNIA AVE. S.W., NO. 203
                                                                             SEATTLE, WASHINGTON 98136
                                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
                     Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 2 of 31




                                                      II. PARTIES

     1.         Mary K. Tollefson is a resident of King County, Washington and the record owner o
 1
      the real property located at 1316 6th Place Northeast, Auburn, Washington 98122 (“the property”) in
 2
      King County that is legally described as:
 3
                      LOT 8, MASSEY’S FIRST ADDITION TO AUBURN, ACCORDING TO THE
 4                    PLAT THEREOF RECORDED IN VOLUME 58 OF PLATS, PAGES(S) 51, IN
                      KING COUNTY, WASHINGTON.
 5
     2.         Mary K. Tollefson is a "consumer" as defined by 15 U.S.C. §1692a(3).
 6
     3.         Mary K. Tollefson is a "debtor" as defined by RCW §19.16.100(11).
 7
     4.         Mary K. Tollefson defaulted on her Mortgage loan August 1, 2017.
 8
     5.         Defendant, Aurora Financial Group (hereinafter “Aurora”) is a foreign, multi-state
 9
     corporation doing business in King County, Washington with its principal headquarters located in
10
     Marlton, New Jersey.
11
     6.         On June 1, 2015, Cherry Hill Mortgage Investment Corporation (hereinafter “CHMI”)
12
     acquired Aurora. Exhibit B, (a true and correct copy of CHMI’s Form 8-K.)
13
     7.         Aurora became the holder of the promissory note c/o Freedom Mortgage Corporation, an
14
     assignee of the deed of trust securing that note by a corporate deed of trust signed December 5,
15
     2017. Exhibit C, (true and correct copy of corporate assignment.)
16
     8.         Defendant, Freedom Mortgage Corporation (hereinafter “Freedom”) is a foreign, multi-state
17
     corporation doing business in King County, Washington with its principal headquarters located in
18
     Mount Laurel, New Jersey.
19
     9.         Defendant, Freedom obtained the servicing rights to this debt after it was already in default
20
     and at that time started soliciting payment from Ms. Tollefson and collecting on the debt.
21

22

23
          PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                    ARTHUR E. ORTIZ, ATTORNEY
24        Page - 2                                                        6015 CALIFORNIA AVE. S.W., NO. 203
                                                                             SEATTLE, WASHINGTON 98136
                                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
                  Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 3 of 31




     10.      Freedom acts as a debt collector as defined by 15 U.S.C. §1692a(6) of the FDCPA,

     because they regularly use the mails and/or the telephone in their business, the principal purpose of
 1
     which is to collect, or attempt to collect, directly or indirectly, delinquent consumer debts.
 2
     11.      Defendant, Freedom operates a nationwide debt collection business and attempts to collect
 3
     debts from consumers in virtually every state, including consumers in the state of Washington via
 4
     collection letters, phone calls, credit reports and lawsuits.
 5
     12.      Defendant, Freedom attempted to collect a "debt" from Ms. Tollefson, as that term is
 6
     defined by the FDCPA, 15 U.S.C. §1692a (5).
 7
     13.      Defendant, Freedom is a "collection agency" that regularly engages in soliciting claims for
 8
     collection or collecting or attempting to collect claims owed or due or asserted to be owed or due
 9
     another person as defined by RCW 19.16.100.
10
     14.      Defendant, McCarthy & Holthus LLC (hereinafter “M&H”) is a law firm doing business in
11
     Washington with its principal place of business located in San Diego, California.
12
     15.      Defendant, McCarthy & Holthus LLC is a California state law firm engaged in the business
13
     of collecting debts that are originally owed or due, or asserted to be owed or due, to another.
14
     16.      Defendant, McCarthy & Holthus LLC started collecting on this debt after it was already in
15
     default and at that time started soliciting payment from Ms. Tollefson and collecting on the debt. They
16
     are a "debt collector" as defined by the FDCPA, 15 U.S.C. § 1692a(6), because they regularly use
17
     the mails and/or the telephone in their business, the principal purpose of which is to collect, or
18
     attempt to collect, directly or indirectly, delinquent consumer debts.
19
     17.      Thus, defendant, McCarthy & Holthus LLC was acting as a debt collector, as that term is
20
     defined in the FDCPA in their attempts to collect a debt from Ms. Tollefson.
21
     18.      Defendant, McCarthy & Holthus LLC attempted to collect a "debt" from Ms. Tollefson, as
22
     that term is defined by the FDCPA, 15 U.S.C. §1692a (5).
23
       PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                        ARTHUR E. ORTIZ, ATTORNEY
24     Page - 3                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                                              SEATTLE, WASHINGTON 98136
                                                                       TEL 206-898-5704     arthur@aeolegal.com
25

26
                   Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 4 of 31




     19.      Defendant, McCarthy & Holthus LLC is an entity who regularly engages in soliciting claims

     for collection or collecting or attempting to collect claims owed or due or asserted to be owed or due
 1
     another person as defined by RCW 19.16.100(4).
 2
     20.      McCarthy & Holthus LLC (hereinafter “M&H”) is an out of state debt collector pursuant RCW
 3
     19.16.
 4
     21.      Defendant, McCarthy & Holthus LLC have used the mail, the telephone and the internet to
 5
     reach across state lines into Washington to conduct their business.
 6
     22.      Third party defendant, McCarthy & Holthus LLC activities within Washington are limited to
 7
     collecting debts from debtors located in this state by means of interstate communications, including
 8
     telephone, mail, or facsimile transmission, from M&H's location in San Diego, California.
 9
     23.      Third party defendant, McCarthy & Holthus LLC headquarters is located in San Diego,
10
     California.
11
     24.      The Creditor on whose behalf Third party defendant, McCarthy & Holthus LLC sought to
12
     collect a debt from Ms. Tollefson is located outside of Washington state.
13
     25.      Third party defendant, McCarthy & Holthus' attempts to collect a debt from Ms. Tollefson
14
     were not confined to the operation of a business other than that of a collection agency.
15
     26.      Third party defendant, McCarthy & Holthus' attempts to collect a debt from Plaintiff were not
16
     directly related to the operation of a business other than that of a collection agency.
17
     27.      McCarthy & Holthus is an "out-of-state collection agency" as defined by RCW
18
     §19.16.100(10).
19
     28.      Alternatively, McCarthy & Holthus is a "collection agency" as defined by RCW
20
     §19.16.100(4).
21
     29.      Ms. Tollefson hereby reserves the right to amend the parties and causes of action
22
     throughout this complaint to conform to the evidence.
23
       PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                      ARTHUR E. ORTIZ, ATTORNEY
24     Page - 4                                                          6015 CALIFORNIA AVE. S.W., NO. 203
                                                                            SEATTLE, WASHINGTON 98136
                                                                     TEL 206-898-5704     arthur@aeolegal.com
25

26
                  Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 5 of 31




     30.      Whenever this Complaint references any act of any Defendant(s), that allegation shall mean

     that each Defendant acted individually and jointly with the other Defendants.
 1

 2
                                      III.    JURISDICTION AND VENUE
 3
     31.      This Court has original jurisdiction over the subject matter of this action pursuant to both 28
 4
     U.S.C. § 1331 which grants jurisdiction over actions presenting a federal question and 28 U.S.C.
 5
     §1332 because Plaintiffs and Defendants are citizens of different states and the total amount in
 6
     controversy exceeds $75,000.00, exclusive of interest and costs.
 7
     32.      This Court has supplemental jurisdiction over Plaintiff’s claims arising under the laws of
 8
     Washington pursuant to 28 U.S.C. §1367(a), because those claims are so related to Plaintiffs’ claims
 9
     under Federal law that they form part of the same case or controversy.
10
     33.      Jurisdication is also conferred on this Court by 15 U.S.C. §1640(e) and 28 U.S.C. §§1331,
11
     1337.
12
     34.      The Court has authority to issue a declaratory judgment by virtue of 28 U.S.C. §2201.
13
     35.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) because the events or
14
     omissions giving rise to the claims described herein occurred in the State of Washington and the
15
     subject property is situated in King County, Washington.
16

17
                                                      IV. FACTS
18
     36.      On May 22, 2015, Ms. Tollefson refinanced her residential mortgage by borrowing
19
     $279,924.00 from American Financial Network, Inc., (“AFN”) and paying off her previous mortgage
20
     lender, Fifth Third Bank. To accomplish this Ms. Tollefson executed a promissory note in favor of AFN
21

22

23
       PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                      ARTHUR E. ORTIZ, ATTORNEY
24     Page - 5                                                          6015 CALIFORNIA AVE. S.W., NO. 203
                                                                            SEATTLE, WASHINGTON 98136
                                                                     TEL 206-898-5704     arthur@aeolegal.com
25

26
                  Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 6 of 31




     on May 22, 2015 and secured the obligation on that note by also executing a deed of trust making

     her home the collateral for the loan.1
 1
     37.      Both the note and deed of trust were given the loan number ending in 7217. , (hereinafter
 2
     “Loan #7217”). Exhibit. D, (a true and correct copy of the unsigned copy of the Note left with Ms.
 3
     Tollefson on 5/22/2105 and the deed of trust recorded June 11, 2015.)
 4
     38.      Ms. Tollefson was never provided copies of her counter-signed or fully executed note and
 5
     deed of trust. Ms. Tollefson does not recall signing more than one deed of trust and intended to only
 6
     borrow sufficient to transact the refinance.
 7
     39.      The deed of trust was recorded on June 11, 2015 under the King County Recorder’s
 8
     Instrument number of 20150611000745, (hereinafter “DoT 0745”) indicating it secured Loan #7217.
 9
     Ex. D, Dkt. No. 2-4, pgs.4-15 (is a true and correct copy of the deed of trust recorded June 11, 2015
10
     and numbered 20150611000745.)
11
     40.      Twenty-eight days later, on July 9, 2015, an identical deed of trust to the one executed by
12
     Ms. Tollefson on May 22, 2015, was again recorded under a different instrument number of
13
     20150709000211. The two deeds of trust with instrument numbers ending in 0745 and 0211 were
14
     identically referenced to loan number, loan amount, property description, and FHA Case number.
15
     41.      After Ms. Tollefson defaulted on her Mortgage loan August 1, 2017., Aurora became the
16
     holder of the promissory note, and assignee of the deed of trust securing that note by a corporate
17
     deed of trust signed December 5, 2017. Ex. C.
18
     42.      By early 2018 Ms. Tollefson was referred to Washington’s foreclosure mediation program
19
     where Ms. Tollefson, Freedom, and M&H, were assigned a foreclosure mediator and were all under a
20
     duty to negotiate in good faith under RCW 61.24.163. The parties scheduled and convened three
21
     sessions on, May 2, 2018, July 9, 2018, and August 13, 2018.
22    1       Ms. Tollefson was never provided a counter-signed, fully executed, copy of her promissory note and
      deed of trust she signed May 22, 2015.
23
       PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                        ARTHUR E. ORTIZ, ATTORNEY
24     Page - 6                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                                              SEATTLE, WASHINGTON 98136
                                                                       TEL 206-898-5704     arthur@aeolegal.com
25

26
                  Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 7 of 31




     43.      The foreclosure mediator certified the beneficiary (Aurora) and its agents (Freedom and

     M&H) as lacking good faith in their foreclosure mediation participation. Exhibit E, (a true and correct
 1
     copy of the foreclosure mediator’s certification.) The foreclosure mediator’s certification indicates the
 2
     certification regards “Beneficiary and Representative(s)” Ex. E. On August 21, 2018, the foreclosure
 3
     mediator certified Aurora’s, Freedom’s and M&H’s failure to complete review of Ms. Tollefson’s
 4
     applications for default mitigation. Ex. E.
 5
     44.      Less than three months later, Aurora, and Freedom served Ms. Tollefson with another
 6
     Notice of Default signed November 5, 2018. By early 2019, Ms. Tollefson was referred again to
 7
     foreclosure mediation and this time convened two sessions with Freedom and M&H; on February 28,
 8
     2019, and again on June 12, 2019.
 9
     45.      Throughout, Freedom and M&H requested documents from Ms. Tollefson for the purpose of
10
     determining modification affordability, however the basis of their numerous loan modification denials
11
     were limited to ambiguous references to missing documents, that in fact had been previously
12
     provided.
13
     46.      On December 24, 2018, M&H mailed Ms. Tollefson a pay-off statement declaring
14
     “MCCARTHY & HOLTHUS, LLP MAY BE CONSIDERED A DEBT COLLECTOR ATTEMPTING TO
15
     COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.”
16
     Exhibit F, (a trues and correct copy of M&H’s Pay-Off Quote.)
17
     47.      On December 27, 2018, M&H mailed Ms. Tollefson a reinstatement quote declaring
18
     “MCCARTHY & HOLTHUS, LLP MAY BE CONSIDERED A DEBT COLLECTOR ATTEMPTING TO
19
     COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.”
20
     Exhibit. G, (a true and correct copy of M&H’s reinstatement Quote, The payment instructions
21
     included with the reinstatement quote directed Ms. Tollefson to, “[S]ubmit your certified cashier's
22

23
       PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                       ARTHUR E. ORTIZ, ATTORNEY
24     Page - 7                                                           6015 CALIFORNIA AVE. S.W., NO. 203
                                                                             SEATTLE, WASHINGTON 98136
                                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
                  Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 8 of 31




     check(s) and/or money order(s) payable to McCarthy & Holthus, LLP,” and further directed Ms.

     Tollefson to send her cashier’s check to M&H’s address in San Diego, California.
 1
     48.      Around June 12, 2019, M&H admitted, “delay by counsel in recognizing the borrower’s
 2
     preliminary submissions,….” However, such delay never ceased and it was used against Ms.
 3
     Tollefson’s in the form of “expired” submissions. Exhibit. H, (a true and correct copy of M&H
 4
     foreclosure mediation chronology.)
 5
     49.      On June 28, 2019 again a foreclosure mediator certified that Freedom and M&H failed to
 6
     meet their duty of good faith under the Foreclosure Fairness Act (RCW 61.24). Conduct cited by the
 7
     foreclosure mediator included failure of the beneficiary (Freedom & M&H) to provide a full set of
 8
     required documents in a timely manner, while requesting duplicate and previously submitted
 9
     documents from Ms. Tollefson. Exhibit. I, (a true and correct copy of the foreclosure mediator’s
10
     certification of June 28, 2019.)
11
     50.      M&H mailed Ms. Tollefson a debt validation letter on January 31, 2020. Exhibit J (a true and
12
     correct copy of M&H’s debt validation letter.)
13
     51.      On February 6, 2020, Aurora served Ms. Tollefson with the state complaint for judicial
14
     foreclosure it had filed on January 31, 2020.
15
     52.      Aurora’s state complaint misrepresented that the Mortgage Electronic Registration System
16
     Inc., (“MERS”) had an interest in Ms Tollefson’s property by way of a “Junior Deed of Trust”.
17
     53.      That “Junior Deed of Trust” made it appear as though there were additional liens on the
18
     property thereby eliminating a Deed-In-Lieu as an option to avoiding foreclosure by resolving Ms.
19
     Tollefson’s referral to foreclosure mediation.
20
     54.      The junior deed of trust referred to in Aurora’s state complaint never genuinely does not
21
     created a junior lien as it does did not refer to a different or independent obligation to pay.
22

23
       PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                       ARTHUR E. ORTIZ, ATTORNEY
24     Page - 8                                                           6015 CALIFORNIA AVE. S.W., NO. 203
                                                                             SEATTLE, WASHINGTON 98136
                                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
                      Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 9 of 31




     55.         On March 2, 2020, after two referrals to foreclosure mediation spanning five foreclosure

     mediation sessions between May 2018 and June 2019, (Exs. E & I ), and while Aurora’s judicial
 1
     foreclosure lawsuit filed in state court on February 6, 2020 was still pending, Freedom began to auto-
 2
     generate correspondence to Ms. Tollefson soliciting mitigation packages concerning her, “recently
 3
     missed payment….” Exhibit K (a true and correct copy of dual track solicitation.)
 4
     56.         On April 1, 2020 Freedom mailed Ms. Tollefson an autogenerated solicitation to complete a
 5
     default mitigation packet. Ex. K
 6
     57.         On April 21, 2020, Aurora recorded a Full Reconveyance as to the purported MERS “Junior
 7
     Deed of Trust” clarifying that indeed, “[S]aid deed of trust was recorded as a duplicate in error. Ex. A.
 8
     58.         On May 1, 2020 Freedom mailed Ms. Tollefson an autogenerated solicitation to complete a
 9
     default mitigation packet. Ex. K.
10
     59.         On June 1, 2020 Freedom mailed Ms. Tollefson an autogenerated solicitation to complete a
11
     default mitigation packet. Ex. K.
12
     60.         On July 1, 2020 Freedom mailed Ms. Tollefson an autogenerated solicitation to complete a
13
     default mitigation packet. Ex. K.
14
     61.         In the time since Ms. Tollefson defaulted, defendants, Aurora, Freedom, and M&H have
15
     steadfastly evaded mitigation.
16
     62.         Instead of obtaining a work out allowing her to resolve her default, Ms. Tollefson was forced
17
     to obtain legal counsel to clarify the misrepresentations regarding her property.
18
     63.         Ms. Tollefson sold her home of more than twenty years on September 22, 2020, thereby
19
     paying off the note and satisfying the deed of trust.
20
     64.         The court dismissed Aurora’s judicial foreclosure October 8, 2020. Dkt. No. 39.
21
     65.         Defendants’ concerted delay and mitigation evasion caused arrears to grow through
22
     negative amortization to the extent that it consumed, what would have been a portion of Ms.
23
           PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                   ARTHUR E. ORTIZ, ATTORNEY
24         Page - 9                                                       6015 CALIFORNIA AVE. S.W., NO. 203
                                                                             SEATTLE, WASHINGTON 98136
                                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
                  Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 10 of 31




     Tollefson’s financial equity in the property.



 1                                           V.      CAUSES OF ACTION
 2                                                    CLAIM ONE

 3                      FOR DAMAGES ARISING FROM VIOLATIONS OF WASHINGTON’S
                        CONSUMER PROTECTION ACT AGAINST DEFENDANTS, AURORA,
 4                      FREEDOM MORTGAGE CORP., AND MCCARTHY HOLTHUS LLP,
                        JOINTLY & SEVERALLY
 5
                                                        Count I
 6
                 2018 Consumer Protection Act violation for breach of the duty of good
 7               faith under Washington’s Foreclosure Fairness Act (RCW 61.24.163)

 8   66.         Ms. Tollefson incorporates herein by reference as though fully set forth at length each

 9   preceding allegation and statement contained herein, inclusive, of the factual allegations.

10   67.         Acting as alleged herein, and as the actual holder of the note, Aurora violated Washington’s

11   Consumer Protection Act (hereinafter "CPA") codified in RCW 19.86. Ms. Tollefson has a private right

12   of action under RCW 19.86.090, and files this claim within the four-year statute of limitation under

13   RCW 19.86.120.

14   68.         Acting as alleged herein, as agent of Aurora who was the actual holder of the note,

15   Freedom violated Washington’s Consumer Protection Act (hereinafter "CPA") codified in RCW 19.86.

16   Ms. Tollefson has a private right of action under RCW 19.86.090, and files this claim within the four-

17   year statute of limitation under RCW 19.86.120.

18   69.         Acting as alleged herein, as agent of Freedom who was acting as agent of Aurora who was

19   the actual holder of the note, McCarthy & Holthus (“M&H”) violated Washington’s Consumer

20   Protection Act (hereinafter "CPA") codified in RCW 19.86. Ms. Tollefson has a private right of action

21   under RCW 19.86.090, and files this claim within the four-year statute of limitation under RCW

22   19.86.120.

23
           PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                   ARTHUR E. ORTIZ, ATTORNEY
24         Page - 10                                                      6015 CALIFORNIA AVE. S.W., NO. 203
                                                                             SEATTLE, WASHINGTON 98136
                                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
                  Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 11 of 31




     70.         Because RCW 61.24 et seq. is enforced through RCW 19.86, allegation of violations of the

     duty of good faith under RCW 61.24 et seq. are therefore CPA violations. RCW 61.24.135(2).
 1
     71.         When Ms. Tollefson was referred to Washington foreclosure mediation in 2018, Freedom
 2
     appeared as the decision-making beneficiary and was represented by M&H, Ex. E.
 3
     72.         During foreclosure mediation Freedom and M&H referred to a loan number different than
 4
     the one found in the subject deed of trust (#0745) and the duplicate deed of trust (#0211”).
 5
     73.         In foreclosure mediation defendants represented a duplicate deed of trust, recorded in
 6
     error, as a junior lien on Ms. Tollefson’s property.
 7
     74.         During foreclosure mediation Aurora, Freedom, and M&H evaded default mitigation in
 8
     violation of their duty to mediate in good faith. Exs. E & I.
 9
                 74.1.   Defendants delayed review by repeatedly requesting documents Ms. Tollefson
10
     already submitted.
11
                 74.2.   Leading up to the May 2, 2018 foreclosure mediation session, counsel at M&H
12
     avoided responding to Ms. Tollefson’s representative housing counselor in the time leading up to the
13
     parties’ foreclosure mediation sessions. Leading up to one particular session Ms. Tollefson’s
14
     representative contacted M&H counsel to confirm whether anything else was required from Ms.
15
     Tollefson in order for the parties to successfully mediate. M&H failed to respond but when the
16
     mediation session convened and began M&H stated Freedom could not complete review of Ms.
17
     Tollefson’s mitigation application for lack of correction of to a single correctable clerical error on a tax
18
     records form (Form 4506-T). The result was Ms. Tollefson was required to pay another $300
19
     foreclosure mediation fee.
20
                 74.3.   The mediation session occurring on July 9, 2018 went similarly in that defendants
21
     appeared with no review but asking for documents already submitted. For example, defendants
22
     requested Ms. Tollefson’s 2017 tax return of which Ms. Tollefson’s could only send her tax extension
23
           PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                     ARTHUR E. ORTIZ, ATTORNEY
24         Page - 11                                                        6015 CALIFORNIA AVE. S.W., NO. 203
                                                                               SEATTLE, WASHINGTON 98136
                                                                        TEL 206-898-5704     arthur@aeolegal.com
25

26
                  Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 12 of 31




     paperwork, and after doing so twice, defendants would still state that Ms. Tollefson’s tax records were

     not provided.
 1
                 74.3    Ms. Tollefson alleges that this was the general pattern in foreclosure mediation with
 2
     defendants, every time Freedom asked for something, it was sent in and then M&H would say
 3
     Freedom needed something else. This was a constant, every time Ms. Tollefson submitted something,
 4
     M&H would come back stating Freedom asks for more information.
 5
                 74.3.   Defendants’ ‘net present value’ inputs, essential to a complete and accurate default
 6
     mitigation review were incomplete, despite having received the necessary data from Ms. Tollefson in
 7
     compliance with RCW 61.24.163(4) Ex. E.
 8
                 74.4.   Defendants made agreements relative to review with Ms. Tollefson they did not
 9
     keep. Ex. E.
10
                 74.5.   Defendants never completed a review of the default mitigation application Ms.
11
     Tollefson submitted during her first referral to foreclosure mediation.
12
     75.         On August 21, 2018, the foreclosure mediator assigned to Ms. Tollefson’s referral, by
13
     Washington’s Department of Commerce, certified defendants’ lack of good faith under RCW
14
     61.24.163. Ex. E.
15
     76.         Defendants’ violations of RCW 61.24.163 for breaching their duty of good faith in foreclosure
16
     mediation, “is an unfair and deceptive act or practice ... in the conduct of trade or commerce in violation
17
     of 19.86 RCW .” RCW 61.24.135(2).
18
     77.         Aurora’s public impact is enormous. CHMI’s acquisition of Aurora boosted CHMI’s MSR
19
     portfolio to approximately $723 million. This represents a significant number of households because
20
     the CHMI’s portfolio consists solely of loans being serviced for Fannie Mae and Freddie Mac, and the
21
     acquisition included approvals from them. Ex. B, Dkt. No. 2-2.
22

23
           PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                    ARTHUR E. ORTIZ, ATTORNEY
24         Page - 12                                                       6015 CALIFORNIA AVE. S.W., NO. 203
                                                                              SEATTLE, WASHINGTON 98136
                                                                       TEL 206-898-5704     arthur@aeolegal.com
25

26
                  Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 13 of 31




     78.         Freedom maintains a national footprint to support lending activities across all 50 states and

     the District of Columbia. Freedom has injured others to extent it required enforcement from, an
 1
     acknowledgment agreement with, the U.S. Department of Justice. Ex. G, Dkt. No. 2-7.
 2
     79.         McCarthy & Holthus’ (“M&H”) provides services in the states of California, Washington,
 3
     Oregon, Idaho, New Mexico, Arizona, Nevada, Texas, Arkansas and Colorado in legal representation
 4
     before U.S. Bankruptcy Courts, U.S. District Courts, and State Courts.
 5
     80.         Ms. Toleffson was injured in the form of a negatively amortizing loan. This means Ms.
 6
     Tollefson’s loan became more expensive now and loaded with the additional burden of over two years
 7
     of avoidable arrears, additional and compounded interest, and other associated cost.
 8
     81.          Ms. Toleffson was injured in the form of equity loss due to the negative amortization caused
 9
     by defendants’ prolonged default mitigation evasion.
10
     82.         Ms. Toleffson was injured in the form of additional cost and expense associated with the
11
     2018, five-month, three-session effort to mediate a resolution to her mortgage default, such as, but
12
     not limited to, the statutory mediation fee due with each session.
13
     83.          Ms. Toleffson was injured in the form of an unjustly prolonged negative impact to her credit
14
     profile. Ms. Tollefson has been denied credit due to the negative impact her credit profile.
15
     84.         But for, defendants’ violation of their duty of good faith in foreclosure mediation, Ms.
16
     Tollefson would not have been responsible for the additional arrears and cost.
17
     85.         But for, defendants’ violation of their duty of good faith in foreclosure mediation, Ms.
18
     Tollefson would not be responsible for the additional cost and expense associated with the 2018,
19
     five-month, three-session effort to mediate a resolution to her mortgage default, such as, but not
20
     limited to, the statutory mediation fee due with each session.
21
     86.         But for, defendants’ violation of their duty of good faith in foreclosure mediation, Ms.
22
     Tollefson would not be laboring under the unjustly prolonged negative impact to her negative credit
23
           PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                     ARTHUR E. ORTIZ, ATTORNEY
24         Page - 13                                                        6015 CALIFORNIA AVE. S.W., NO. 203
                                                                               SEATTLE, WASHINGTON 98136
                                                                        TEL 206-898-5704     arthur@aeolegal.com
25

26
               Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 14 of 31




     profile and could focus on restoring her independent financial existence.

     87.      But for defendants’ violation of their duty of good faith in foreclosure mediation, Ms.
 1
     Tollefson would not be suffering loss of equity in her property.
 2

 3                                                    Count II
 4            2019 Consumer Protection Act violation for breach of the duty of good
              faith under Washington’s Foreclosure Fairness Act (RCW 61.24.163)
 5
     88.      Ms. Tollefson incorporates herein by reference as though fully set forth at length each
 6
     preceding allegation and statement contained herein, inclusive, of the factual allegations.
 7
     89.      Acting as alleged herein, and as the actual holder of the note, Aurora violated Washington’s
 8
     Consumer Protection Act (hereinafter "CPA") codified in RCW 19.86. Ms. Tollefson has a private right
 9
     of action under RCW 19.86.090, and files this claim within the four-year statute of limitation under
10
     RCW 19.86.120.
11
     90.      Acting as alleged herein, as agent of Aurora who was the actual holder of the note,
12
     Freedom violated Washington’s Consumer Protection Act (hereinafter "CPA") codified in RCW 19.86.
13
     Ms. Tollefson has a private right of action under RCW 19.86.090, and files this claim within the four-
14
     year statute of limitation under RCW 19.86.120.
15
     91.      Acting as alleged herein, as agent of Freedom who was acting as agent of Aurora who was
16
     the actual holder of the note, McCarthy & Holthus (“M&H”) violated Washington’s Consumer
17
     Protection Act (hereinafter "CPA") codified in RCW 19.86. Ms. Tollefson has a private right of action
18
     under RCW 19.86.090, and files this claim within the four-year statute of limitation under RCW
19
     19.86.120.
20
     92.      Because RCW 61.24 et seq. is enforced through RCW 19.86, allegations of violations of the
21
     duty of good faith under RCW 6 1.24 et seq. are therefore CPA violations. RCW 61.24.135(2).
22

23
       PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                         ARTHUR E. ORTIZ, ATTORNEY
24     Page - 14                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                                               SEATTLE, WASHINGTON 98136
                                                                        TEL 206-898-5704     arthur@aeolegal.com
25

26
               Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 15 of 31




     93.      When Ms. Tollefson was referred to Washington foreclosure mediation in 2019, Freedom

     appeared as the decision-making beneficiary represented by M&H, Ex. I.
 1
     94.      During foreclosure mediation Freedom and M&H referred to a loan number different than
 2
     the one found in the subject deed of trust (#0745) and the duplicate deed of trust (#0211”).
 3
     95.      During foreclosure mediation Freedom and M&H evaded default mitigation in violation of
 4
     their duty to mediate in good faith.
 5
              95.1.   On or around December 15, 2018, Ms. Tollefson provided M&H and Freedom with a
 6
     complete mitigation package submission in compliance with RCW 61.24.163(4). Exhibit L, (a trues
 7
     and correct copy of Ms. Tollefson’s mediation submission of December 15, 2018.)
 8
              95.2.   On or around January 18, 2019, M&H notified the parties that it had not received
 9
     Ms. Tollefson’s document submission when in fact it had received them. Ex. I & H.
10
              95.3.   Around, June 11-12, 2019, M&H misrepresented to the foreclosure mediator their
11
     obligation under RCW 61.24.163(5) as a “courtesy” and used its untimely document submission to
12
     excuse requesting postponement on the eve of the next mediation session.
13
              95.4.   M&H repeatedly demanded documents from Ms. Tollefson beyond what was
14
     required under RCW 61.24.163(4) and used those demands to delay mitigation review.
15
     96.      On June 28, 2019, the foreclosure mediator assigned to Ms. Tollefson’s referral, by
16
     Washington’s Department of Commerce, certified Freedom’s and M&H’s lack of good faith under
17
     RCW 61.24.163. Ex. F, pg. 5, Dkt. No. 2-6.
18
     97.      Defendants’ violations of RCW 61.24.163 for breaching their duty of good faith in foreclosure
19
     mediation, “is an unfair and deceptive act or practice ... in the conduct of trade or commerce in violation
20
     of 19.86 RCW .” RCW 61.24.135(2).
21
     98.      Aurora’s public impact is enormous. CHMI’s acquisition of Aurora boosted CHMI’s MSR
22
     portfolio to approximately $723 million. This represents a significant number of households because
23
        PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                     ARTHUR E. ORTIZ, ATTORNEY
24      Page - 15                                                        6015 CALIFORNIA AVE. S.W., NO. 203
                                                                            SEATTLE, WASHINGTON 98136
                                                                     TEL 206-898-5704     arthur@aeolegal.com
25

26
               Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 16 of 31




     the CHMI’s portfolio consists solely of loans being serviced for Fannie Mae and Freddie Mac, and the

     acquisition included approvals from them. Ex. B, Dkt. No. 2-2.
 1
     99.      Freedom maintains a national footprint to support lending activities across all 50 states and
 2
     the District of Columbia. Freedom has injured others to extent it required enforcement from, an
 3
     acknowledgment agreement with, the U.S. Department of Justice. Ex. G, Dkt. No. 2-7.
 4
     100.     McCarthy & Holthus’ (“M&H”) provides services in the states of California, Washington,
 5
     Oregon, Idaho, New Mexico, Arizona, Nevada, Texas, Arkansas and Colorado in legal representation
 6
     before U.S. Bankruptcy Courts, U.S. District Courts, and State Courts.
 7
     101.     Ms. Toleffson is injured in the form of a negatively amortizing loan. This means Ms.
 8
     Tollefson’s loan is more expensive now and loaded with the additional burden of over two years of
 9
     avoidable arrears, additional and compounded interest, and other associated cost.
10
     102.      Ms. Toleffson is injured in the form of equity loss due to the negative amortization caused
11
     by defendants’ prolonged default mitigation evasion.
12
     103.     Ms. Toleffson is injured in the form of additional cost and expense associated with the
13
     2019, five-month, two-session effort to mediate a resolution to her mortgage default, such as, but
14
     not limited to, the statutory mediation fee due with each session.
15
     104.      Ms. Toleffson is injured in the form of an unjustly prolonged negative impact to her credit
16
     profile. Ms. Tollefson has been denied credit due to the negative impact her credit profile.
17
     105.     But for, defendants’ violation of their duty of good faith in foreclosure mediation, Ms.
18
     Tollefson would not be responsible for the additional arrears and cost injuring her now.
19
     106.     But for, defendants’ violation of their duty of good faith in foreclosure mediation, Ms.
20
     Tollefson would not be responsible for the additional cost and expense associated with the 2019,
21
     five-month, two-session effort to mediate a resolution to her mortgage default, such as, ut not limited
22
     to, the statutory mediation fee due with each session.
23
       PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                        ARTHUR E. ORTIZ, ATTORNEY
24     Page - 16                                                          6015 CALIFORNIA AVE. S.W., NO. 203
                                                                             SEATTLE, WASHINGTON 98136
                                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
               Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 17 of 31




     107.     But for, defendants’ violation of their duty of good faith in foreclosure mediation, Ms.

     Tollefson would not be laboring under the unjustly prolonged negative impact to her negative credit
 1
     profile and could focus on restoring her independent financial existence.
 2
     108.     But for defendants’ violation of their duty of good faith in foreclosure mediation, Ms.
 3
     Tollefson would not be have suffered loss of equity in her property.
 4

 5                                                  Count III
 6                           Freedom Mortgage’s Consumer Protection Act violation
                             pursuant to Washington’s Consumer Loan Act (RCW 31.04)
 7
     109.     Ms. Tollefson incorporates herein by reference as though fully set forth at length each
 8
     preceding allegation and statement contained herein, inclusive, of the factual allegations.
 9
     110.     Acting as alleged herein, as agent of Aurora who was the actual holder of the note,
10
     Freedom Mortgage Corporation (“Freedom”) violated Washington’s Consumer Protection Act
11
     (hereinafter "CPA") codified in RCW 19.86. Ms. Tollefson has a private right of action under RCW
12
     19.86.090, and files this claim within the four-year statute of limitation under RCW 19.86.120.
13
     111.     Because the Consumer Loan Act (“CLA”), RCW 31.04 et seq. is enforced through the CPA,
14
     RCW 19.86, allegations of violations of the CLA are therefore CPA violations. RCW 31.04.208.
15
     Remedies provided by RCW 19.86 are cumulative and not exclusive. RCW 31.04.208.
16
     112.     Ms. Tollefson filed a complaint with the Director of Washington’s Department of Financial
17
     Institutions, Division of Consumer Services (“the Department”).
18
     113.     On August 23, 2019, the Department determined Freedom violated applicable state law
19
     relating to the activities governed by the CLA. Based on the foreclosure mediator’s certification of
20
     Freedom’s lack of good faith under RCW 61.24.163, the Department found Freedom failed to mediate
21
     in good faith because it did not provide documents in a timely matter, and Freedom requested duplicate
22

23
       PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                      ARTHUR E. ORTIZ, ATTORNEY
24     Page - 17                                                         6015 CALIFORNIA AVE. S.W., NO. 203
                                                                            SEATTLE, WASHINGTON 98136
                                                                     TEL 206-898-5704     arthur@aeolegal.com
25

26
               Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 18 of 31




     documents that had previously been provided. Exhibit M, (a true and correct copy of DFI’s Complaint

     Resolution and Closure.)
 1
     114.     The Department then held that Freedom’s failure to mediate in good faith by not providing
 2
     documents in a timely matter, and requesting duplicate documents that had previously been provided,
 3
     amounted to a likely violation of RCW 31.04.027(1)(m).
 4
     115.     Freedom’s violation of RCW 31.04.027(1)(m) for breaching its duty of good faith in foreclosure
 5
     mediation, “is an unfair and deceptive act or practice ... in the conduct of trade or commerce in violation
 6
     of RCW 19.86.020.”
 7
     116.     Freedom maintains a national footprint to support lending activities across all 50 states and
 8
     the District of Columbia.
 9
     117.     Ms. Toleffson was injured in the form of a negatively amortizing loan. This means Ms.
10
     Tollefson’s loan was more expensive and loaded with the additional burden of over two years of
11
     avoidable arrears, additional and compounded interest, and other associated cost.
12
     118.      Ms. Toleffson is injured in the form of equity loss due to the negative amortization caused
13
     by Freedom’s prolonged default mitigation evasion.
14
     119.     Ms. Toleffson is injured in the form of additional cost and expense associated with the effort
15
     to mediate a resolution to her mortgage default, such as, but not limited to, the statutory mediation
16
     fee due with each session.
17
     120.      Ms. Toleffson is injured in the form of an unjustly prolonged negative impact to her credit
18
     profile. Ms. Tollefson has been denied credit due to the negative impact her credit profile.
19
     121.     But for, Freedom’s violation of their duty of good faith in foreclosure mediation, Ms.
20
     Tollefson would not be responsible for the additional arrears and cost injurying her now.
21
     122.     But for, Freedom’s violation of their duty of good faith in foreclosure mediation, Ms.
22
     Tollefson would not be responsible for the additional cost and expense associated with the 2019,
23
       PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                      ARTHUR E. ORTIZ, ATTORNEY
24     Page - 18                                                         6015 CALIFORNIA AVE. S.W., NO. 203
                                                                            SEATTLE, WASHINGTON 98136
                                                                     TEL 206-898-5704     arthur@aeolegal.com
25

26
                Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 19 of 31




     five-month, two-session effort to mediate a resolution to her mortgage default, such as, ut not limited

     to, the statutory mediation fee due with each session.
 1
     123.      But for, Freedom’s violation of their duty of good faith in foreclosure mediation, Ms.
 2
     Tollefson would not be laboring under the unjustly prolonged negative impact to her negative credit
 3
     profile and could focus on restoring her independent financial existence.
 4
     124.      But for Freedom’s violation of their duty of good faith in foreclosure mediation, Ms. Tollefson
 5
     would not be suffering loss of equity in her property.
 6

 7
                                             CLAIM TWO
 8
                       FOR DAMAGES ARISING FROM VIOLATIONS OF
                       THE U.S. FAIR DEBT COLLECTION PRACTICES ACT
 9
                       AGAINST DEFENDANTS, AURORA, FREEDOM
                       MORTGAGE CORP., AND MCCARTHY HOLTHUS LLP,
10
                       JOINTLY & SEVERALLY
11   125.      Ms. Tollefson incorporates herein by reference as though fully set forth at length each
12     preceding allegation and statement contained herein, inclusive, of the factual allegations.
13   126.      Acting as alleged herein, Aurora, Freedom, and M&H violated the U.S. Fair Debt
14   Collections Act, codified in 15 U.S.C. §1692 et seq. (“FDCPA”)
15   127.      Freedom enforces residential mortgage security interests for others. 15 U.S.C. § 1692a(6).
16   Freedom is not a creditor nor does it have ownership interest in the subject property. It services the
17   debts of residential mortgages nationally.
18   128.      On behalf of defendant Freedom, third party defendant McCarthy & Holthus began
19   collecting on Ms. Tollefson's loan by way of enforcing the deed of trust securing the mortgage, after
20   delinquency.
21   129.      M&H mailed Ms. Tollefson a debt validation letter on January 31, 2020. Exhibit J (a true and
22   correct copy of M&H’s debt validation letter.)
23
        PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                      ARTHUR E. ORTIZ, ATTORNEY
24      Page - 19                                                         6015 CALIFORNIA AVE. S.W., NO. 203
                                                                             SEATTLE, WASHINGTON 98136
                                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
               Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 20 of 31




     130.      On December 24, 2018, M&H generated a pay-off quote for Ms. Tollefson declaring

     “MCCARTHY & HOLTHUS, LLP MAY BE CONSIDERED A DEBT COLLECTOR ATTEMPTING TO
 1
     COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.”
 2
     Ex. F, The payment instructions included with the pay-off quote directed Ms. Tollefson to, “[S]ubmit
 3
     your certified cashier's check(s) and/or money order(s) payable to McCarthy & Holthus, LLP,” and
 4
     further directed Ms. Tollefson to send her cashier’s check to directly to M&H’s office in San Diego,
 5
     California. Ex. F.
 6
     131.      On December 27, 2018, M&H generated a reinstatement quote for Ms. Tollefson declaring
 7
     “MCCARTHY & HOLTHUS, LLP MAY BE CONSIDERED A DEBT COLLECTOR ATTEMPTING TO
 8
     COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.”
 9
     Ex. G. The payment instructions included with the reinstatement quote directed Ms. Tollefson to,
10
     “[S]ubmit your certified cashier's check(s) and/or money order(s) payable to McCarthy & Holthus,
11
     LLP,” and further directed Ms. Tollefson to send her cashier’s check directly to M&H’s office in San
12
     Diego, California. Ex. G.
13
     132.      Defendants McCarthy & Holthus and Freedom regularly use the mails and/or the telephone
14
     in their business, the principal purpose of which is to collect, or attempt to collect, directly or
15
     indirectly, delinquent consumer debts and they started collecting on this debt after it was already in
16
     default. Thus, they are "debt collector[s]" as defined by the FDCPA, 15 U. S.C. § 1692a(6).
17
     133.      Acting as alleged herein, defendants used unfair and unconscionable means to enforce Ms.
18
     Tollefson's deed of trust securing her mortgage in violation of 15 U.S.C. §1692f when;
19
               133.1. In 2018, defendants dragged out foreclosure mediation for at least five months only
20
       to fail to completely review Ms. Tollefson for default mitigation options.
21
               133.2. Defendants delayed review by repeatedly requesting documents Ms. Tollefson
22
       already submitted.
23
       PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                         ARTHUR E. ORTIZ, ATTORNEY
24     Page - 20                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                                               SEATTLE, WASHINGTON 98136
                                                                        TEL 206-898-5704     arthur@aeolegal.com
25

26
               Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 21 of 31




              133.3. Defendants’ ‘net present value’ inputs, essential to a complete and accurate default

     mitigation review were incomplete, despite having received the necessary data from Ms. Tollefson in
 1
     compliance with RCW 61.24.163(4) Ex. E.
 2
              133.4. Defendants made agreements relative to review with Ms. Tollefson they did not
 3
     keep. Ex. E.
 4
              133.5. Defendants never completed a review of the default mitigation application Ms.
 5
       Tollefson submitted during her first referral to foreclosure mediation.
 6
              133.6. Until Aurora’s filing of its judicial foreclosure there was no present intention to take
 7
       possession of the property. Freedom and M&H refused to mitigate the default and cultivated
 8
       equity-consuming arrears by delaying default mitigation.
 9
              133.7. In 2019, defendants dragged out foreclosure mediation for at least six months only
10
       to fail to completely review Ms. Tollefson a second time for default mitigation options. Ex. I.
11
              133.8. On January 31, 2020, Aurora filed a lawsuit for judicial foreclosure, claiming MERS
12
       had an interest in Mr. Tollefson’s property by virtue of a “Junior Deed of Trust.” It was in fact a
13
       duplicate of the deed of trust recorded in error. Ex. A. It was this belief in foreclosure mediation, the
14
       belief in the existence of a valid junior lien that misrepresented an interest in Ms. Tollefson’s home,
15
       that did not exist. Ex. A. By information and belief the appearance of a recorded “junior deed of
16
       trust” against the property disqualified Ms. Tollefson from availing herself of a deed-in-lieu of
17
       foreclosure wherein the parties exchange “cash for keys.” See RCW 61.24.163(9). A junior lien on
18
       the property securing the debt universally disqualifies borrowers from using a deed-in-lieu of
19
       foreclosure to resolve their default. While Ms. Tollefson was in foreclosure mediation in 2018 and
20
       again in 2019, the recorded junior deed of trust gave the appearance and impression that Ms.
21
       Tollefson was disqualified from using a deed-in-lieu of foreclosure to pay-off the note and avoid
22
       foreclosure, when in fact, the junior lien was a duplicate recorded in error.
23
        PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                       ARTHUR E. ORTIZ, ATTORNEY
24      Page - 21                                                          6015 CALIFORNIA AVE. S.W., NO. 203
                                                                              SEATTLE, WASHINGTON 98136
                                                                       TEL 206-898-5704     arthur@aeolegal.com
25

26
                Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 22 of 31




               133.9. By information and belief Ms. Tollefson relied on the false impression given by the

       erroneously recorded junior lien and defendants’ silence regarding the true nature of the recorded
 1
       junior lien, in her decision to not pursue or insist further on a deed-in-lieu in her efforts to resolve
 2
       her default in foreclosure mediation.
 3
     134.      Defendants’ conduct in violation of the FDCPA has caused Ms. Tollefson’s harm in the form
 4
     of lost time, retention of legal counsel, engaging in fruitless foreclosure mediation, as well as time
 5
     away from family and income generating work.
 6
     135.      Defendants’ conduct in violation of the FDCPA has caused Ms. Tollefson harm in the form of
 7
     mitigation delay which invariably causes the debt to amortize negatively thereby consuming equity in
 8
     the subject property that would have otherwise belonged to Ms. Tollefson.
 9
     136.      Ms, Tollefson also suffered emotional distress from defendants’ unreasonable level of
10
     default mitigation evasion and she continues to suffer due to the financial uncertainty, unease and
11
     fear that she would lose her equity, or worse be left owing some deficiency.
12
     137.      But for defendants’ violation of the FDCPA, Ms. Tollefson would not have been harmed in
13
     the form of lost time, unnecessary foreclosure, and the severely increased cost of his mortgage loan.
14
     138.      Ms. Tollefson is entitled to compensatory, special and general damages as allowed by law.
15
     Actual damages here includes damages for emotional distress. See Weinstein v. Mandarich Law
16
     Group, LLP, 2:17-cv-1897-RSM, Dkt. No 13, pg. 8, (U.S.D.C. W.D. Wash., Nov. 28, 2018.)
17
     139.      Ms. Tollefson is also entitled to statutory damages, attorneys' fees and costs pursuant to 15
18
     U.S.C. § 1692k.
19

20

21

22

23
        PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                        ARTHUR E. ORTIZ, ATTORNEY
24      Page - 22                                                           6015 CALIFORNIA AVE. S.W., NO. 203
                                                                               SEATTLE, WASHINGTON 98136
                                                                        TEL 206-898-5704     arthur@aeolegal.com
25

26
                Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 23 of 31




                                             CLAIM THREE

                          FOR DAMAGES ARISING FROM VIOLATIONS OF THE U.S.
 1                        REAL ESTATE SETTLEMENT PRACTICES ACT AGAINST
                          DEFENDANT FREEDOM MORTGAGE CORP.
 2
     141.      Ms. Tollefson incorporates herein by reference as though fully set forth at length each
 3
     preceding allegation and statement contained herein, inclusive, of the factual allegations.
 4
     142.      Acting as alleged herein, Freedom violated the Real Estate Settlement Procedures Act,
 5
     (hereinafter “RESPA”), 12 U.S.C. §2605(e)(2)(A)-(C ). Ms. Tollefson has a private right of action under
 6
     12 U.S.C. §2605(f) and files this claim within the three-year statute of limitation under 12 U.S.C.
 7
     §2614.
 8
     143.      During its time in foreclosure mediation from at least May 2, 2018 to June 28, 2019,
 9
     Freedom violated its duty to Ms. Tollefson under RESPA to evaluate all loss mitigation options. 12
10
     C.F.R. §1024.41 et seq.
11
     144.      After plaintiff’s default, Freedom denied Ms. Tollefson a complete and timely loan default
12
     mitigation review.
13
     145.      Ms. Tollefson was left with no understanding of the true reasons for the default mitigation
14
     delay, or whether she ever qualified for any of the alternatives to foreclosure such as a deed in lieu,
15
     short sale, or modification.
16
     146.      Ms. Tollefson requests the court enter judgment against Freedom, for actual, statutory,
17
     treble and/or punitive damages, attorney’s fees and costs, and any other and further relief as the
18
     court deems just and proper pursuant 12 U.S.C. § 2605(f)(1). “Actual damages” recoverable under
19
     RESPA include compensation for both economic losses and emotional distress. Lucero v. Cenlar
20
     FSB, No. C13-0602 RSL, Dkt. No. 294, (U.S.D.C., W.D. Wash., January 28, 2016).
21
     147.      Actual damages in the form of recovery of additional loan cost, attorney fees and cost to be
22
     determined by the court, and any other actual cost or damage incurred as a result of Freedom’s
23
        PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                      ARTHUR E. ORTIZ, ATTORNEY
24      Page - 23                                                         6015 CALIFORNIA AVE. S.W., NO. 203
                                                                             SEATTLE, WASHINGTON 98136
                                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
                Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 24 of 31




     denial of Ms. Tollefson’s right to the review her default mitigation application. Arrears on the loan

     continue to grow and consume Ms. Tollefson’s equity. Actual damages includes recovery for emotional
 1
     distress and mental anguish. See Geoffrion v. Nationstar Mortgage LLC, 182 F.Supp.3d 648 (2016).
 2
     Ms. Tollefson also seeks recovery of her attorneys fees and costs to be determined at trial.
 3

 4                                            CLAIM FOUR
 5             FOR DAMAGES ARISING FROM NEGLIGENT MISREPRESENTATION
               AGAINST DEFENDANTS AURORA, FREEDOM MORTGAGE CORP., AND
 6             MCCARTHY HOLTHUS LLP.
 7   148.      Ms. Tollefson incorporates herein by reference as though fully set forth at length each

 8     preceding allegation and statement contained herein, inclusive, of the factual allegations.

 9   149.      Under the circumstances alleged, Freedom and M&H acting at the direction of Aurora, owed

10   Ms. Tollefson a duty to provide her with accurate information regarding the loan default mitigation

11   process during the FFA mediation. See RCW 6 1.24.163(9).

12   150.      Aurora, Freedom, and M&H, negligently represented to Ms. Tollefson that they would be

13   review her for loan default mitigation. No such review was ever completed.

14   151.      Freedom and M&H misrepresented that Ms. Tollefson’s mitigation applications were missing

15   documents submissions when they did not.

16   152.      Ms. Tollefson complied with the obligations of the FFA mediation and complied with all

17   obligations under RCW 61.24.165 and 61.24.163.

18    153.     Freedom’s and M&H’s lack of exercise of reasonable care or competence in communicating

19    with Ms. Tollefson is demonstrated by their prolonged participation in foreclosure mediation with no

20    intention of offering loan mitigation, and by failing to meet obligations to participate and attend

21    scheduled mediation sessions in goof faith.

22

23
        PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                       ARTHUR E. ORTIZ, ATTORNEY
24      Page - 24                                                          6015 CALIFORNIA AVE. S.W., NO. 203
                                                                              SEATTLE, WASHINGTON 98136
                                                                       TEL 206-898-5704     arthur@aeolegal.com
25

26
               Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 25 of 31




       154.   Ms. Tollefson justifiably relied on Freedom’s and M&H’s misrepresentations, expecting to be

       offered a good faith review of her loan mitigation application, when she submitted numerous
 1
       applications. Instead, Ms. Tollefson experienced the following,
 2
              154.1 Defendants delayed review by repeatedly requesting documents Ms. Tollefson
 3
       already submitted. On or around December 15, 2018, Ms. Tollefson provided M&H and Freedom
 4
       with a complete mitigation package submission in compliance with RCW 61.24.163(4). Ex. L. On
 5
       or around January 18, 2019, M&H notified the parties that it had not received Ms. Tollefson’s
 6
       document submission when in fact it had received them. Ex. H.
 7
              154.2. M&H repeatedly demanded documents from Ms. Tollefson beyond what was
 8
       required by RCW 61.24.163(4) and withheld default mitigation review if not provided.
 9
              154.3 Ms. Tollefson made agreements with defendants in foreclosure mediation relying on
10
       defendants’ representations that they would perform a complete review that they did not keep. Ex.
11
       E. That reliance resulted in delay which in turn increased arrears, which reduced further Ms.
12
       Tollefson’s equity in her home.
13
              154.4 Defendants’ ‘net present value’ inputs, essential to a complete and accurate default
14
     mitigation review were incomplete, despite having received the necessary data from Ms. Tollefson in
15
     compliance with RCW 61.24.163(4) Ex. E.
16
              154.5. Around, June 11-12, 2019, M&H misrepresented to the foreclosure mediator their
17
       obligation under RCW 61.24.163(5) as a “courtesy” and used its untimely document submission to
18
       excuse its request for further postponement on the eve of the next mediation session. Ex. H.
19
              154.6 The erroneously recorded duplicate “junior deed of trust” misled Ms. Tollefson into
20
       believing that negotiating with defendants for a deed-in-lieu would be fruitless because there
21
       appeared to be a disqualifying junior lien. By information and belief the appearance of a recorded
22
       “junior deed of trust” against the property disqualified Ms. Tollefson from availing herself of a deed-
23
        PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                      ARTHUR E. ORTIZ, ATTORNEY
24      Page - 25                                                         6015 CALIFORNIA AVE. S.W., NO. 203
                                                                             SEATTLE, WASHINGTON 98136
                                                                      TEL 206-898-5704     arthur@aeolegal.com
25

26
             Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 26 of 31




     in-lieu of foreclosure wherein the parties exchange “cash for keys.” See RCW 61.24.163(9). A

     junior lien on the property securing the debt universally disqualifies borrowers from using a deed-in-
 1
     lieu of foreclosure to resolve their default. While Ms. Tollefson was in foreclosure mediation in 2018
 2
     and again in 2019, the recorded junior deed of trust gave the appearance and impression that Ms.
 3
     Tollefson was disqualified from using a deed-in-lieu of foreclosure to pay-off the note and avoid
 4
     foreclosure, when in fact, the junior lien was a duplicate recorded in error. Ex. A.
 5
     155.   Additionally, Ms. Tollefson incorporates the injury to business and property alleged under
 6
     claim for violations of the CPA in addition to the emotional distress permitted under a negligent
 7
     misrepresentation claim. Ms. Smith is entitled to compensatory damages, and attorney's fees and
 8
     costs expended in reliance upon Defendants' negligent misrepresentations.
 9
     156.   Ms. Tollefson has a right to rely on representations regarding the title to her property made
10
     while participating in Washington’s foreclosure mediation program.
11
     157.   Ms. Tollefson demands judgment against Aurora, Freedom, and M&H, for damages, costs and
12
     expenses in an amount in excess of the jurisdictional limits of this Court, and any other relief this Court
13
     deems just and proper. Ms. Tollefson is entitled to compensatory damages, and attorney's fees and
14
     costs expended in reliance upon negligent misrepresentations.
15

16                                                CLAIM FIVE
17                  AGAINST AURORA AND FREEDOM MORTGAGE, FOR THE BREACH
                    OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.
18
     158.   Ms. Tollefson incorporates herein by reference as though fully set forth at length each
19
     preceding allegation and statement contained herein, inclusive, of the factual allegations.
20
     159.   Washington law provides that inherent in all contracts is an implied covenant of good faith
21
     and fair dealing. This duty requires faithfulness to the agreed common purpose of the contract and
22
     consistency with the justified expectations of the other party in the performance of any contract.
23
     PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                       ARTHUR E. ORTIZ, ATTORNEY
24   Page - 26                                                          6015 CALIFORNIA AVE. S.W., NO. 203
                                                                           SEATTLE, WASHINGTON 98136
                                                                    TEL 206-898-5704     arthur@aeolegal.com
25

26
              Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 27 of 31




     160.    The deed of trust expressly states,

                 Borrower agrees that if this Security Instrument and the Note are not determined to be
 1               eligible for insurance under the National Housing Act within 60 days from the date
                 hereof, Lender may, at its option, require Immediate payment In full of all sums secured
 2
                 by this Security Instrument. A written statement of any authorized agent of the
 3               Secretary dated subsequent to 60 days from the date hereof, declining to insure this
                 Security Instrument and the Note, shall be deemed conclusive proof of such ineligibility.
 4
                 Notwithstanding the foregoing, this option may not be exercised by Lender when the
 5               unavailability of insurance is solely due to Lender's failure to remit a mortgage
                 insurance premium to the Secretary.
 6
     See Deed of Trust, pg. 5, §9(e), Dkt. No. 2-4, pgs. 8 of 15, Dkt. No. 4-2, pg. 6 of 13. The deed of
 7
     trust further provides,
 8
                 The covenants and agreements of this Security Instrument shall bind and benefit the
 9               successors and assigns of Lender ….
     Id. at §12, pg. 6 of 13, (Dkt. No. 4-2)
10
     161.    The deed of trust also states,
11
                 Borrower shall be given one conformed copy of the Note and of this Security
12
                 Instrument.
13   Id. at §15, pg. 7 of 13.

14   162.    As to the determination of eligibility for a partial claim as set out in §9(e), it appears the

15   lender failed to obtain, “[A] written statement of any authorized agent of the Secretary dated

16   subsequent to 60 days from the date hereof, declining to insure this Security Instrument and the

17   Note, ….” Therefore, insurance, or a partial claim, would have been available to reinstate Ms.

18   Tollefson in an affordable loan and giving her the option to sell the property if the mortgage resulted

19   in too great a financial strain.

20   163.    Ms. Tollefson never received a fully executed copy of her closing papers. Ms. Tollefson was

21   not aware of the second recording of the same deed of trust. The Truth in Lending Act (“TILA”)

22

23
     PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                             ARTHUR E. ORTIZ, ATTORNEY
24   Page - 27                                                                6015 CALIFORNIA AVE. S.W., NO. 203
                                                                                 SEATTLE, WASHINGTON 98136
                                                                          TEL 206-898-5704     arthur@aeolegal.com
25

26
             Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 28 of 31




     disclosures left with her on the closing date are unsigned. Ms. Tolefson never received anything

     signed by the lender after closing in June 2015.
 1
     164.   By recording a second duplicate deed of trust and representing it as security on additional
 2
     debt held by MERS, Aurora doubled the size of purported debt.
 3
     165.   Based on all facts stated herein and all allegations stated herein relating to Ms. Tollefson's
 4
     multiple causes of action, Aurora’s, and Freedom’s, wrongful actions described herein relating to its
 5
     performance of the deed of trust constitute breaches of the implied covenant of good faith and fair
 6
     dealing relating to Ms. Tollefson’s mortgage loan. Such wrongful actions included, but were not
 7
     limited to, failure to establish whether Ms. Tollefson’s loan was eligible for insurance, make a partial
 8
     claim, and provide Ms. Tollefson with a conformed copy of the note and deed of trust. Such
 9
     breaches have directly, actually and proximately caused Ms. Tollefson damages. These damages
10
     include all damages described above, loss of the benefit of a partial claim, arrears that would not
11
     have accumulated otherwise, the opportunity cost of having her equity locked up in a property Ms.
12
     Tollefson is unable to sell, and the loss of her equity in her property through the unobstructed
13
     growth of arrears by virtue of Aurora’s, and Freedom’s, default mitigation evasion.
14
     166.   Ms. Tollefson seeks to recover under this cause of action all such damages and all other
15
     damages recoverable under Washington law.
16
     167.   Aurora and Freedom Mortgage, are liable for the wrongful actions of MERS, and American
17
     Financial Network, Inc. relating to Ms. Tollefson’s mortgage loan as a result of their status as
18
     successors and assigns of the lender, as well as, all Washington law related to successor liability;
19
     and/or other Washington law.
20

21

22

23
     PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                       ARTHUR E. ORTIZ, ATTORNEY
24   Page - 28                                                          6015 CALIFORNIA AVE. S.W., NO. 203
                                                                           SEATTLE, WASHINGTON 98136
                                                                    TEL 206-898-5704     arthur@aeolegal.com
25

26
                   Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 29 of 31




                                    VI.     PRAYER FOR RELIEF AND DAMAGES

        WHEREFORE, Ms. Tollefson respectfully prays that judgment be entered against defendants
 1
     Aurora, Freedom, and M&H for the following:
 2
     168.         For judgment against defendants for actual damages;
 3
     169.         For actual damages including emotional distress pursuant to 15 U.S.C. §1692(a)(1).
 4
     170.         For costs and reasonable attorney's fees as determined by the Court pursuant to
 5
     15 U.S.C. §1692k(a)(3) and RCW 19.86 et seq;
 6
     171.         For statutory damage of $ 1,000 for FDCP A violations; actual damages including actual
 7
     damages for emotional distress. See Weinstein v. Mandarich Law Group, LLP, 2:17-cv-1897-RSM,
 8
     Dkt. No 13, pg. 8, (U.S.D.C. W.D. Washington, Nov. 28, 2018.)
 9
     172.         For statutory damages under RESPA and actual damages including actual damages for
10
     emotional distress and mental anguish. See Geoffrion v. Nationstar Mortgage LLC, 182 F.Supp.3d
11
     648 (2016).
12
     173.         An award of costs of this action and reasonable attorneys’ fees under 12 U.S.C. § 2605(f)
13
     (1);
14
     174.         Any and all actual damages, including those injuries in the form of recovery of lost income
15
     for at least twelve years, damaged reputation, damaged credit, consequential expenses and costs,
16
     and any other actual cost or damage incurred as a result of defendants dilatory and manipulative
17
     conduct;
18
     175.         Judgment against defendants for the damages described in the complaint and for all actual
19
     damages, including recovery for injury to business or property, available under RCW 18.96 et seq.,
20
     including treble damages, attorneys fees and costs, and the increased cost of Ms. Tollefson’s
21
     mortgage loan;
22

23
            PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                   ARTHUR E. ORTIZ, ATTORNEY
24          Page - 29                                                      6015 CALIFORNIA AVE. S.W., NO. 203
                                                                              SEATTLE, WASHINGTON 98136
                                                                       TEL 206-898-5704     arthur@aeolegal.com
25

26
               Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 30 of 31




     176.     As a result of the alleged CPA violations, Ms. Tollefson has suffered unnecessarily costly

     circumstances, increased debt and loan cost, and damage to her credit;
 1
     177.     For interest on the above amounts as authorized by law;
 2
     178.     For leave to amend this complaint as needed and as required; and
 3
     179.     For such other relief as the Court deems equitable and just.
 4
                     Dated this 4th day of November, 2020.
 5

 6

 7

 8
                     Arthur E. Ortiz, WSBA No. 26676
 9                   Attorney for Mary K. Tollefson
10

11

12

13

14

15

16

17

18

19

20

21

22

23
        PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                   ARTHUR E. ORTIZ, ATTORNEY
24      Page - 30                                                      6015 CALIFORNIA AVE. S.W., NO. 203
                                                                          SEATTLE, WASHINGTON 98136
                                                                   TEL 206-898-5704     arthur@aeolegal.com
25

26
             Case 2:20-cv-00297-JLR Document 47 Filed 11/04/20 Page 31 of 31




                                         CERTIFICATE OF SERVICE

     I hereby certify that on the date given below, I electronically filed the foregoing PLAINTIFF’S
 1
     MARY K. TOLLEFSON’S SECOND AMENDED COMPLAINT FOR DAMAGES with the Clerk of
 2
     the Court using the CM/ECF system which will send electronic notification of such filing to the
 3
     following person(s):
 4

 5   Synova M. L. Edwards, WSBA 43063             Joseph Ward McIntosh, WSBA No. 39470
     Attorney for Aurora Financial Group, Inc.,   Warren Lance, WSBA No. 51586
 6   and Freedom Mortgage Corp.                   Attorney for McCarthy Holthus, LLP
     Wright Finlay & Zak, LLP                     McCarthy Holthus, LLP
 7   612 S. Lucile Street, Suite 300              108 1st Ave., Ste. 300
     Seattle, WA 98108                            Seattle, WA 98104-2104
 8   Phone: (206) 946-8109                        Tel.: (206) 596-4856
     Facsimile: (949) 608-9142                    Email: jmcintosh@mccarthyholthus.com
 9   Email: smledwards@wrightlegal.net                    wlance@mccarthyholthus.com

10
            DATED this 4th day of November, 2020.
11

12

13

14

15                          Arthur Ortiz, WSBA 26676
                            Attorney for Mary K. Tollefson
16

17

18

19

20

21

22

23
     PLTFF. TOLLEFSON’S SECOND AMENDED COMPLAINT                      ARTHUR E. ORTIZ, ATTORNEY
24   Page - 31                                                         6015 CALIFORNIA AVE. S.W., NO. 203
                                                                          SEATTLE, WASHINGTON 98136
                                                                   TEL 206-898-5704     arthur@aeolegal.com
25

26
